DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 1 July 2022 is acknowledged.
Claims 1, 4, and 9 are amended.
Claims 3, 6-7, and 10 are canceled.
Claims 1-2, 4-5, and 8-9 are presented.
The present action treats claims 1-2, 4-5, and 8-9 on the merits.
Response to Arguments
Applicant's arguments regarding rejections under 35 USC 103 (see pages 6-11 of REMARKS) filed 1 July 2022 have been fully considered but they are not persuasive. Applicant’s arguments are drawn to amended subject matter which has necessitated a new interpretation of the prior art.  It is noted, however, that Examiner respectfully disagrees with applicant’s assertion (see first full paragraph of page 8 of REMARKS) that the “claimed envelope member is not a pocket because the two ends of the envelope member are open, like a tube” in reference to the structural elements of prior art references Reisman and Dorn.  Although Reisman and Dorn each refer to a “Pocket” (titles of each), such characterization alone does not automatically exclude them from consideration for meeting the limitations of the claimed envelope member.  As provided for in MPEP 2111.01, pending claims must be given their broadest reasonable interpretation (BRI) consistent with and in light of the specification and the BRI doesn’t mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings.  Applicant’s pages 4 and 15-18 disclose an envelope member as having a shape of an envelope by overlapping sheets (page 16) and having an opening on each of two sides or, alternatively, having a shape of a bag having an opening on only one side (page 18) and is shown in Fig. 3.  The structural elements of the prior art relied upon in the previous and present Office Actions to teach “envelope member” are consistent with the Examiner’s interpretation of “envelope member”, which is taken from the BRI consistent with the specification and the ordinary and customary meaning of the terms “envelope” and “member”.  
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8 recites “an air outlet that discharges”.  It is understood this should read “an air outlet configured to discharge”.
Claim 9 recites “power source that provides power”.  It is understood this should read “power source that is configured to provide power”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over [Reisman, US 371,974] in view of [Dorn, US 2016/0165981].
Regarding claim 1:
Reisman teaches (Figs. 1-2):
A garment (“garment”; line 15), comprising: a garment cloth (element a i.e. “a represents a part of the garment to which the…pocket is applied”; lines 30-32) that is configured to cover at least a portion of a body of a wearer (insofar as it is a garment, it is so configured); an opening (“slit a’”; line 36) formed in the garment cloth (“garment is slitted at a’”; line 33); a division wall (“division wall f”; line 40) that is disposed around the opening (Fig. 2), the division wall being on an inner side of the garment (note division wall f in relation to garment cloth a in Fig. 2); and an envelope member (the combined elements b, c, d, and e, i.e. “facing, b”; line 34, “inner-pocket wall, c”; line 35, “pocket-facing, d”; line 36; “outer pocket-wall, e”; line 37 and “re-enforcing piece g”; line 46) having a shape of an envelope, two ends of the envelope member being open (one end of the envelope member is open at g’ (“g…is slitted at g’ to form an entrance to the rear pocket, X”; lines 46-47) and another is open at g’’ (slitted at g’’…to form an entrance for the front pocket, Y”; lines 48-49); wherein one end of the envelope member is attached to the garment cloth around the opening on the inner side of the garment (“facing, b, secured to” the garment; line 34; see also Fig. 2), and the division wall is provided on an inner surface of the envelope member (i.e. on the inner surface of the combined d and e of the envelope member).
Although Reisman teaches a division wall, Reisman does not expressly teach the division wall is an absorber and being more absorbent than the garment cloth.
However, Dorn teaches (Fig. 1) a garment (“garment 100”; paragraph 15) comprising a pocket (“pocket 105”; paragraph 15) wherein the pocket is formed by absorbent panels (“left, right and bottom portions 105A, B, 155A, B, 160A, B of the…panels 110A, B are attached to form a pocket 105”; paragraph 16).  Dorn further teaches “pocket that is made of high-absorbency…fiber 110A, B designed specifically for drying and cleaning…user can insert and dry their hands within the pocket 105” (paragraph 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the division wall of Reisman to be an absorber as in Dorn in order to render the pocket capable of drying a user’s hands within the pocket of Reisman, as taught by Dorn (paragraph 17).
Dorn also teaches an absorber being are more absorbent than other garment material insofar as Dorn the absorber is “formed by absorbent panels”; paragraph 16, while other portions of the garment comprises “moisture resistant panels” (paragraph 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Reisman such that its absorber is more absorbent than the garment cloth (in the same manner that the absorber of Dorn is more absorbent than the moisture resistant garment panels of Dorn) in order to arrive at the predictable result of having the interior of the pocket of the modified garment being exceptionally suitable for drying a user’s hands therein, while the garment cloth meets ordinary and typical absorbency requirements of a generic garment.

Regarding claim 4:
Reisman in view of Dorn teaches the garment according to claim 1, as set forth above.
Reisman further teaches wherein the envelope member comprises a first sheet (“inner pocket-wall, c”) and a second sheet (“outer pocket-wall e”) each having a substantially square shape, edges of the first sheet and the second sheet are joined on two opposite sides (“the sides” of f “are sewed to the sides…of the parts e c”; lines 41-42; accordingly two opposite sides of c and e are joined along this seam) and other edges of the first sheet and the second sheet on a side other than the two opposite sides are attached to the garment cloth around the opening on the inner side of the garment (an edge of e and an edge of c are each joined to garment cloth and on the interior of the garment and around the opening; see Fig. 2 and also lines 33-37).

Regarding claim 5:
Reisman in view of Dorn teaches the garment according to claim 4, as set forth above.
Reisman further teaches wherein the joined edges of the first sheet and the second sheet on one of the two opposite sides are attached to the garment cloth on the inner side of the garment. (insofar as the envelope member is on the inner side of the garment and attached to garment cloth, its edges are necessarily also attached to the garment cloth, even if they are indirectly attached thereto)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Reisman, US 371,974] and [Dorn, US 2016/0165981] as applied to claim 1 and further in view of [Stagg, US 2,513,065).
Reisman in view of Dorn teaches the garment according to claim 1, as set forth above.
Reisman does not expressly teach wherein the opening is provided on each of left and right sides in a front of the garment.
Reisman does, however, teach the pockets of Reisman are appropriate for “coats, trousers, vests, and similar wearing-apparel” (lines 10-11).  Moreover, Dorn teaches the drying concept of Dorn is pertinent to “any type of garments, such as shorts, skirts, pants, shirts, jackets, dresses, etc.” (paragraph 14).  Thus the modified garment of Reisman in view of Dorn is appropriate for modification.
Stagg teaches (Fig. 2) a “blouse or jacket 1” (col. 2 line 5), which is part of a full length rain coat yet can be worn separately as a standalone jacket, comprising what appear to be two front breast pockets, one on each of the left and right sides in the front of the garment.  Although not expressly identified as pockets, one of ordinary skill would identify the below two regions as comprising pockets and also note each’s similarity in appearance to the pocket of Reisman:

    PNG
    media_image1.png
    669
    970
    media_image1.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Reisman in view of Dorn such that the modified garment is the jacket of Stagg.  And it would have been further obvious to modify the opening such that it is provided on each of left and right sides in a front of the garment, as it appears to be in Stagg, with the predictable result of creating a garment that is capable of affording rain protection to the wearer.  One would be motivated to have the opening on each the left and right sides, as appears to be the case in Stagg, in order to accommodate each of the left and right hands of a wearer simultaneously should both hands be wet and require drying.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over [Reisman, US 371,974] and [Dorn, US 2016/0165981] as applied to claim 1 and further in view of [Tang, CN 106307699].

Reisman in view of Dorn teaches the garment according to claim 1, as set forth above.
Reisman does not expressly teach further comprising: a mount hole in which a ventilator is mounted; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole.
However, Tang teaches (Figs. 1-2) a garment  “gym suit” comprising a mount hole “circular hole” in which a ventilator is mounted “fan 21 is removably installed on a circular hole”; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole (insofar as the instant specification teaches (page 3) “the sleeve opening 15 and the hood opening 141 function as air outlets”, Tang teaches at least an air outlet insofar as the garment is configured so as to permit egress of air through its sleeve openings and hood); Tang further teaches the garment comprises a power source (“power supply of fan”) that provides power to the ventilator.
Tang further teaches the garment is appropriate for cooling the body “cooling of human body by wind-force” and is appropriate for warm weather “provides the environment of a cool and comfortable for summer outdoor sportsmen” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Reisman in view of Dorn to be the garment further comprising: a mount hole in which a ventilator is mounted; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole and comprising a power source that provides power to the ventilator in order to create an article capable of cooling the body of a wearer and affording a comfortable environment for warm weather, as taught by Tang (Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over [Reisman, US 371,974] in view of [Dorn, US 2016/0165981] and [Tang, CN 106307699].
Reisman teaches: A garment (“garment”; line 15), comprising: a garment cloth (element a i.e. “a represents a part of the garment to which the…pocket is applied”; lines 30-32) that is configured to cover at least a portion of a body of a wearer (insofar as it is a garment, it is so configured); an opening (“slit a’”; line 36) formed in the garment cloth (“garment is slitted at a’”; line 33); a division wall (“division wall f”; line 40) that is disposed around the opening (Fig. 2), the division wall being on an inner side of the garment (note division wall f in relation to garment cloth a in Fig. 2) and; an envelope member (the combined elements b, c, d, and e, i.e. “facing, b”; line 34, “inner-pocket wall, c”; line 35, “pocket-facing, d”; line 36; “outer pocket-wall, e”; line 37 and “re-enforcing piece g”; line 46) having a shape of an envelope, two ends of the envelope member being open (one end of the envelope member is open at g’ (“g…is slitted at g’ to form an entrance to the rear pocket, X”; lines 46-47) and another is open at g’’ (slitted at g’’…to form an entrance for the front pocket, Y”; lines 48-49); wherein one end of the envelope member is attached to the garment cloth around the opening on the inner side of the garment (“facing, b, secured to” the garment; line 34; see also Fig. 2), and the division wall is provided on an inner surface of the envelope member (i.e. on the inner surface of the combined d and e of the envelope member).

Although Reisman teaches a division wall, Reisman does not expressly teach the division wall is an absorber and being more absorbent than the garment cloth.
However, Dorn teaches (Fig. 1) a garment (“garment 100”; paragraph 15) comprising a pocket (“pocket 105”; paragraph 15) wherein the pocket is formed by absorbent panels (“left, right and bottom portions 105A, B, 155A, B, 160A, B of the…panels 110A, B are attached to form a pocket 105”; paragraph 16).  Dorn further teaches “pocket that is made of high-absorbency…fiber 110A, B designed specifically for drying and cleaning…user can insert and dry their hands within the pocket 105” (paragraph 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the division wall of Reisman to be an absorber as in Dorn in order to render the pocket capable of drying a user’s hands within the pocket of Reisman, as taught by Dorn (paragraph 17).
Dorn also teaches an absorber being are more absorbent than other garment material insofar as Dorn the absorber is “formed by absorbent panels”; paragraph 16, while other portions of the garment comprises “moisture resistant panels” (paragraph 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Reisman such that its absorber is more absorbent than the garment cloth (in the same manner that the absorber of Dorn is more absorbent than the moisture resistant garment panels of Dorn) in order to arrive at the predictable result of having the interior of the pocket of the modified garment being exceptionally suitable for drying a user’s hands therein, while the garment cloth meets ordinary and typical absorbency requirements of a generic garment.

Thus Reisman in view of Dorn teach all the claimed limitations except: 
The garment is an air-conditioned garment
a mount hole in which a ventilator is mounted; an air outlet that discharges air introduced by the ventilator mounted in the mount hole; the ventilator mounted in the mount hole; and a power source that provides power to the ventilator.

However, Tang teaches (Figs. 1-2) a garment  “gym suit” comprising a mount hole “circular hole” in which a ventilator is mounted “fan 21 is removably installed on a circular hole”; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole (insofar as the instant specification teaches (page 3) “the sleeve opening 15 and the hood opening 141 function as air outlets”, Tang teaches at least an air outlet insofar as the garment is configured so as to permit egress of air through its sleeve openings and hood); Tang further teaches the garment comprises a power source (“power supply of fan”) that provides power to the ventilator.
Tang further teaches the garment is appropriate for cooling the body “cooling of human body by wind-force” and is appropriate for warm weather “provides the environment of a cool and comfortable for summer outdoor sportsmen” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Reisman in view of Dorn to be the garment further comprising: a mount hole in which a ventilator is mounted; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole and comprising a power source that provides power to the ventilator in order to create an article capable of cooling the body of a wearer and affording a comfortable environment for warm weather, as taught by Tang (Abstract).  In adopting the modification, one would arrive at the limitation The garment is an air-conditioned garment insofar as the modified garment would comprise the air-conditioning elements and capability taught by Tang.

Conclusion
Applicant's amendment necessitated a new interpretation of the prior art presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732